Citation Nr: 0213001	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a disorder 
manifested by nervous twitching, back of neck, to include as 
due to undiagnosed illness. 

3.  Entitlement to service connection for a disorder 
manifested by memory loss, to include as due to undiagnosed 
illness. 

4.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for disorders manifested by nervous twitching, 
back of neck, and memory loss.) 



REPRESENTATION

Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1976, 
and from August 1987 to September 1997.  His claim comes 
before the Board on appeal from an August 1998 rating 
decision of the Indianapolis, Indiana, Department of Veterans 
Affairs (VA) Regional Office (RO).   

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for disorders manifested 
by nervous twitching, back of neck, and memory loss to 
include as due to undiagnosed illness.  When the Board 
completes this development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099-3,105 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 20.903).  The 
Board will then wait for, and review, a response to the 
notice and, thereafter, prepare a separate decision 
addressing these issues. 



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims.

2.  The veteran does not have left ear hearing loss by VA 
standards.

3.  The veteran has level I hearing acuity in his right ear 
and is not totally deaf in his nonservice-connected left ear.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated in 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102). 

2.  The criteria for an initial compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R.
§§ 3.102, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (as in 
effect prior to June 10, 1999), as amended by 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(as in effect from June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for left ear hearing loss and 
whether he is entitled to an initial compensable evaluation 
for right ear hearing loss.  In a rating decision dated 
August 1998, the RO denied the veteran entitlement to the 
first benefit, granted him entitlement to service connection 
for right ear hearing loss and assigned that disability a 
noncompensable evaluation.  The veteran appealed the denial 
of service connection and the assignment of the 
noncompensable evaluation.  

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, prior to the enactment 
of the VCAA, the RO undertook all development necessary to 
comply with the notification and assistance requirements of 
the VCAA.  Thereafter, in a rating decision and supplemental 
statement of the case issued in April 2002, the RO notified 
the veteran of the change in the law and reconsidered the 
veteran's claims based on all of the evidence of record.  
Since then, the veteran has not identified any outstanding 
evidence that needs to be obtained in support of his claims; 
therefore, any duty on the part of VA to explain to the 
veteran who is responsible for securing such evidence is moot 
although such information was provided to the veteran in the 
April 2002 supplemental statement of the case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Service Connection - Left Ear

The veteran seeks service connection for left ear hearing 
loss.  He contends that he developed this disability in 
service, when he was on the USS Nimitz and was exposed to the 
noise of engine and pump rooms, and worked around flight 
decks.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  For purposes of a hearing loss claim, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Although the veteran may very well have been exposed to a 
significant amount of noise during service, medical evidence 
of record does not support the veteran's contention that he 
has left hearing loss because of that noise.  Rather, as 
explained below, it shows that the veteran did not exhibit 
left ear hearing loss in service and does not currently have 
left ear hearing loss by VA standards.  

The veteran served on active duty from June 1972 to June 
1976, and from August 1987 to September 1997.  During these 
time periods, the veteran did not complain of, and was not 
treated for, left ear hearing loss.

During an audiological evaluation conducted on induction 
examination in March 1972, an examiner noted the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
--
20

During an audiological evaluation conducted on separation 
examination in May 1976, an examiner noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
0
0
10



During an audiological evaluation conducted on reenlistment 
examination in April 1987, the veteran reported that he had 
not had hearing loss and an examiner noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
5

During a follow-up audiological evaluation conducted in 
August 1987, an examiner noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
-5
5
15

During an audiological evaluation conducted on reenlistment 
examination in May 1989, an examiner noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
5
15

During an audiological evaluation conducted on an "over 40" 
examination in May 1995, an examiner noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
10
10

Since discharge, the veteran has had his hearing loss tested 
on only one occasion:  in May 1998, during a VA audio 
examination.  On that date, an examiner noted the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
10
10

The examiner also noted left ear speech recognition of 100 
percent in the left ear.  Based on these findings, the 
examiner diagnosed left ear hearing within normal limits at 
250 to 8,000 hertz.  

Based on the evidence noted above, the Board finds that the 
veteran does not have left ear hearing loss by VA standards.  
To merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has submitted no evidence, 
other than his own assertions, establishing that he has left 
ear hearing loss by VA standards.  Unfortunately, these 
assertions, alone, may not be considered a competent 
diagnosis of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for left ear hearing 
loss.  The evidence is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
resolution of this claim and the claim must be denied. 

II.  Initial Compensable Evaluation - Right Ear

The veteran seeks an initial compensable evaluation for right 
ear hearing loss.  On May 11, 1999, during the pendency of 
the veteran's appeal, the criteria for rating defective 
hearing were revised.  When a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, the 
amendment at issue altered regulations applicable to 
claimants with patterns of hearing other than that 
demonstrated by the veteran.  It did not substantively change 
the regulations applicable to the veteran's claim.  See 64 
Fed. Reg. 25202-25210 (1999).  Accordingly, since neither 
version is more favorable to the veteran, the current 
regulation will be considered.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 through 
6110 (as in effect prior to June 10, 1999); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (as in effect from June 10, 1999).  

The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables shown in 38 C.F.R. 
§ 4.85.  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I unless 
the claimant is totally deaf in both ears.  38 C.F.R. §§ 
3.383(a)(3), 4.85(f) (2001).  

The veteran contends that his right ear hearing loss is more 
severe than his current noncompensable evaluation reflects.  
He argues that his service medical records show that he had 
dramatic hearing loss in service.  

During an audiological evaluation conducted on induction 
examination in March 1972, an examiner noted the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
20


During an audiological evaluation conducted on separation 
examination in May 1976, an examiner noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
10

During an audiological evaluation conducted on reenlistment 
examination in April 1987, an examiner noted the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
45
30

During a follow-up audiological evaluation conducted in 
August 1987, an examiner noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
40
45

During an audiological evaluation conducted on reenlistment 
examination in May 1989, an examiner noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
40
45



During an audiological evaluation conducted on an "over 40" 
examination in May 1995, an examiner noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
50
50

In a rating decision dated August 1998, the RO granted the 
veteran service connection for right ear hearing loss and 
evaluated that disability as noncompensable, effective from 
October 1997.  

Since then, the veteran has had his hearing tested on only 
one occasion: during a VA audiology examination in May 1998.  
On that date, an examiner noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
55
50

The examiner also noted that the veteran had average puretone 
decibel loss of 35 in the right ear and speech recognition of 
92 percent in the right ear.  

Based on the results of this examination, the Board finds 
that the veteran's right ear hearing loss disability picture 
more nearly approximates the criteria for the noncompensable 
evaluation that is currently assigned.  The May 1998 VA 
audiology report reflects that the veteran has level I 
hearing acuity in his right ear.  See 38 C.F.R. § 4.85, Table 
VI.  Given that the veteran is not deaf in his nonservice-
connected left ear (see above discussion), a Roman Numeral 
designation of I is assigned under 38 C.F.R. § 4.85(f) for 
the left ear.  These designations satisfy the criteria for an 
initial noncompensable evaluation under 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.

The Board acknowledges the veteran's contention that his 
service medical records show dramatic hearing loss in 
service.  However, comparing the results of the 
in-service audiological findings to those recorded after 
service, significant differences in the service and post-
service findings are not demonstrated for VA rating purposes.  
According to these findings, the veteran has consistently 
been shown to have level I hearing acuity in his right ear.

This veteran's right ear hearing loss is also not 
sufficiently severe to warrant an initial compensable 
evaluation on an extraschedular basis.  The veteran has not 
asserted, and the evidence does not establish, that the 
veteran's right ear hearing loss has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization.  In the absence of such factors, this 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for right ear hearing 
loss.  In reaching its decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.  The veteran's claim must therefore be 
denied.



ORDER

Service connection for left ear hearing loss is denied.

An initial compensable evaluation for right ear hearing loss 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

